       Case 2:19-cr-00192-MCE Document 67 Filed 02/08/21 Page 1 of 4


 1   Jesse I. Santana (State Bar No. 132803)
 2
     Santana and Smith Law Firm, P.C.
     The Historic Winship Building
 3   500 Second Street
     Yuba City, CA 95991
 4   TEL: (530) 822-9500
 5   FAX: (530) 751-7910
     jesse@santanalaw.net
 6
     Attorney for Defendant
 7
     Jorge Lamas
 8

 9
                               UNITED STATES DISTRICT COURT
10
                              EASTERN DISTRICT OF CALIFORNIA
11

12
     UNITED STATES OF AMERICA,                    No. 2:19-CR-00192-MCE
13
                      Plaintiff,                  STIPULATION TO CONTINUE THE
14                                                HEARING ON DEFENDANT JORGE
           v.                                     LAMAS’ MOTIONS TO SUPPRESS
15                                                EVIDENCE, TO QUASH THE SEARCH
     CHRISTOPHER ROSS, JUAN                       AND SEIZURE WARRANTS AND
16   CARLOS VASQUEZ, RAMIRO                       REQUEST FOR EVIDENTIARY
     BRAVO MORALES, and JORGE                     HEARING TO MAY 27, 2021, FOR AN
17   LAMAS,                                       EXTENSION OF TIME FOR MR.
                                                  LAMAS TO FILE A REPLY BRIEF
18                    Defendants.                 UNTIL APRIL 26, 2021, ANDTO
                                                  EXCLUDE TIME BETWEEN MARCH
19                                                18, 2021 AND MAY 27, 2021; AND
                                                  ORDER
20
                                                  Judge: Honorable Morrison C. England, Jr.
21

22

23
                                             STIPULATION

24

25
           Defendant Jorge Lamas, by and through his attorney Jesse I. Santana, and Plaintiff

26
     United States of America, by and through its counsel of record, hereby stipulate as

27
     follows:

28
           1.     The hearing on Mr. Lamas’ motions to suppress evidence, to quash the
                                                 1
       Case 2:19-cr-00192-MCE Document 67 Filed 02/08/21 Page 2 of 4


 1   search and seizure warrants, and request for an evidentiary hearing is presently scheduled
 2   on March 18, 2021. Mr. Lamas presently has until February 15, 2021 to file his reply
 3   brief in support of his motions and request.
 4          2.     By this stipulation, Mr. Lamas moves to continue the hearing on his motions
 5   and request for an evidentiary hearing to May 27, 2021, to extend the time in which to file
 6   a reply brief to April 26, 2021, and to exclude time between March 18, 2021 and May 27,
 7   2021 under Local Code T4.
 8          3.     The parties agree and stipulate, and request that the Court find the
 9   following:
10

11          a)     In the declaration of Aaron Lopez in support of the opposition to Mr.
12                 Lamas’ motions and request for an evidentiary hearing, detective Lopez
13                 provides copies of a “Miranda Warning in Spanish” which he claims that he
14                 read to Mr. Lamas on October 25, 2019, and his November 6, 2019
15                 supplemental report that summarizes his interview of Mr. Lamas. Prior to
16                 receipt of detective Lopez’s declaration, the defense had not been provided
17                 with either the “Miranda Warning in Spanish” or detective Lopez’s
18                 November 6, 2019 supplemental report.
19          b)     After receipt of the “Miranda Warning in Spanish” and detective Lopez’s
20                 November 6, 2019 supplemental report, Mr. Lamas’ attorney requested that
21                 the government provide further discovery of the recordings of when Mr.
22                 Lamas was transported from Sacramento to the El Dorado County Sheriff’s
23                 Department, which are essential to the issues in Mr. Lamas’ motions and
24                 request for an evidentiary hearing. U.S. Attorney Justin Lee stated he does
25                 not have those recordings in his possession, and that he would request those
26                 recordings. In light of Mr. Lee’s representations that he will be specifically
27                 requesting the above discovery, Mr. Lamas’ attorney does not intend on
28                 filing a motion to compel discovery.
                                                    2
           Case 2:19-cr-00192-MCE Document 67 Filed 02/08/21 Page 3 of 4


 1            c)    Mr. Lamas’ attorney requests that the February 15, 2021 deadline for filing
 2                  a reply brief be extended to April 26, 2021 and that the March 18, 2021
 3                  hearing on the motions and request for an evidentiary hearing be continued
 4                  to May 27, 2021, so that he has sufficient time to review the anticipated
 5                  discovery before he files his reply brief in support of the motions and
 6                  request for an evidentiary hearing.
 7            d)    Mr. Lamas’ attorney believes that failure to grant the above-requested
 8                  continuance and extension of time in which to file a reply brief would deny
 9                  him the reasonable time necessary to receive and analyze the above
10                  discovery and for effective preparation, taking into account the exercise of
11                  due diligence.
12            e)    The government does not object to the continuance or to the extension of
13                  time in which to file a reply brief.
14            f)    Based on the above-findings, the ends of justice served by continuing the
15                  hearing on the motions and request for an evidentiary hearing and extending
16                  the time in which to file a reply brief as requested outweighs the interest of
17                  the public and the defendant in a trial within the original date prescribed by
18                  the Speedy Trial Act.
19            g)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
20                  3161, et seq., within which trial must commence, the time period of March
21                  18, 2021 to May 27, 2021, inclusive, is deemed excludable pursuant to 18
22                  U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a
23                  continuance granted by the Court at defendant’s request on the basis of the
24                  Court’s finding that the ends of justice served by taking such action
25                  outweigh the best interest of the public and the defendant in a speedy trial.
26   ///
27   ///
28   ///
                                                    3
       Case 2:19-cr-00192-MCE Document 67 Filed 02/08/21 Page 4 of 4


 1         4.     Nothing in this stipulation and order shall preclude a finding that other
 2   provisions of the Speedy Trial Act dictate that additional time periods are excludable from
 3   the period within which a trial must commence.
 4         IT IS SO STIPULATED.
 5
     Date: February 5, 2021.           /s/ Jesse I. Santana
 6
                                       Jesse I. Santana
 7
                                       Attorney for Defendant
 8                                     Jorge Lamas
 9

10   Date: February 5, 2021.           /s/ Justin L. Lee
                                       Justin L. Lee
11

12                                     Assistant United States Attorney
13

14
                                              ORDER
15
           IT IS SO ORDERED.
16
     Dated: February 8, 2021
17

18

19
20

21

22

23

24

25

26

27

28
                                                 4
